Exhibit 10.5

Sysco Protective Covenants Agreement (RSU Grant)

 

WHEREAS, Company seeks to retain Employee in a position of special trust and
confidence and award Employee certain Restricted Stock Units, and Employee
wishes to accept such long term incentives; and the parties seek to protect
Company’s Confidential Information (as defined below), inventions and
discoveries, specialized training, and its customer relationships and other
goodwill; the parties agree as follows:

 

SECTION 1.  Benefits and Responsibilities of Employment.

 

1.1Position of Trust.  Because Employee has been placed into a position of trust
and confidence, Company will provide Employee with one or more of the following:
(a) portions of the Company’s Confidential Information (through a computer
password or other means) and/or updates thereto; (b) authorization to
communicate with customers and prospective customers, and reimbursement of
customer development expenses in accordance with Company policy limits, to help
Employee develop goodwill for Company; (c) authorization to participate in
specialized training related to Company’s business and customers; and/or (d)
certain long term incentives granted for purposes of rewarding and retaining
Employee.  Company agrees to provide Employee these items in exchange for and in
reliance upon Employee’s promise to abide by the restrictions in this Agreement.

 

1.2Duty of Loyalty and Conflicts of Interest.    During employment Employee will
dedicate all of his or her working time to the Company and use best efforts to
perform the duties assigned, remain loyal, comply with Company policies and
procedures, and avoid conflicts of interest. It shall be considered a conflict
of interest for Employee to knowingly assist or take steps to form or further a
competing business enterprise while employed with the Company.  Employee will
promptly inform the Company of any business opportunities related to the
Company’s lines of business that Employee becomes aware of during employment,
and any such opportunities shall be considered the intellectual property of the
Company whether pursued by the Company or not.

 

SECTION 2.    Confidentiality and Business Interests. 

 

2.1 Definition of Confidential Information. “Confidential Information” refers to
an item of information, or a compilation of information, in any form (tangible
or intangible), related to the Company’s business that Company has not made
public or authorized public disclosure of, and that is not generally known to
the public or to other persons who might obtain value or competitive advantage
from its disclosure or use.  Confidential Information will not lose its
protected status under this Agreement if it becomes generally known to the
public or to other persons through improper means such as the unauthorized use
or disclosure of the information by Employee or another person. Confidential
Information includes, but is not limited to: (a) Company’s business plans and
analysis, customer and prospect lists, marketing plans and strategies, research
and development data, buying practices, human resource information and



 

--------------------------------------------------------------------------------

 

 

personnel files, financial data, operational data, methods, techniques,
technical data, know-how, innovations, computer programs, un-patented
inventions, and trade secrets; and (b) information about the business affairs of
third parties (including, but not limited to, clients and acquisition targets)
that such third parties provide to Company in confidence.  Confidential
Information will include trade secrets, but an item of Confidential Information
need not qualify as a trade secret to be protected by this Agreement.  Company’s
confidential exchange of information with a third party for business purposes
will not remove it from protection under this Agreement.  Employee acknowledges
that items of Confidential Information are Company’s valuable assets and have
economic value, actual or potential, because they are not generally known by the
public or others who could use them to their own economic benefit and/or to the
competitive disadvantage of the Company, and thus, should be treated as
Company’s trade secrets.

 

2.2.   Unauthorized Use or Disclosure.  Employee agrees he or she will not
engage in any unauthorized use or disclosure of Confidential Information (as
defined above), or knowingly use Confidential Information to harm or compromise
the interests of the Company.  The foregoing restriction will apply throughout
Employee’s employment and thereafter for so long as the information at issue
continues to qualify as a trade secret or Confidential Information as defined
above. Employee understands this means he or she may not use or disclose
Confidential Information in any manner that is not within the course and scope
of employment with the Company and undertaken for the benefit of the Company;
provided, however, that nothing herein is intended to prohibit a disclosure that
is compelled by law (such as by a court order or valid subpoena).  If Employee
believes a disclosure of Confidential Information is compelled by law, Employee
will give Company as much written notice as possible under the circumstances,
will refrain from use or disclosure for as long as the law allows, and will
cooperate with Company to protect such information, including taking every
reasonable step to protect against unnecessary disclosure. 

 

2.3.  Employee Recordkeeping and Computer Use.  Employee agrees to use the
authorizations, Confidential Information, and other benefits of his or her
employment to further the business interests of the Company.  Employee agrees to
preserve and not destroy records on current and prospective Company customers,
suppliers, and other business relationships that he or she develops or helps to
develop, and not use these records in any way, directly or indirectly, to harm
Company’s business.  When Employee terminates employment with Company, or
earlier if so requested, he or she will return to Company all documents,
records, and materials of any kind in his or her possession or under his or her
control, incorporating Confidential Information or otherwise, relating to
Company’s business, and any copies thereof (electronic or otherwise).  Employee
agrees not to use the Company’s computers, servers, email systems, or other
electronic communication or storage devices for personal gain, to compete or
prepare to compete, or to otherwise knowingly compromise a business interest of
the Company; any activity in violation of this provision shall be considered
unauthorized use harmful to the Company’s business systems.

 





2

 

--------------------------------------------------------------------------------

 

 

SECTION 3.  Protective Covenants.  Employee agrees that the following covenants
are, (i) ancillary to the other enforceable agreements contained in the
Agreement and (ii) reasonable and necessary to protect the Company’s legitimate
business interests.

 

3.1.Definitions Related to Protective Covenants.

 

(a).“Covered Customer” is a Company customer (person or entity) Employee was
involved in business-related contact or dealings with in the two (2) year period
preceding the end of Employee’s employment with the Company or such shorter
period as the Employee may have been employed (the “Look Back Period”).  A
customer is understood to include a person or entity with whom the Company is
doing business, negotiating to do business, or actively pursuing a business
relationship. 

 

(b)“Conflicting Product or Service” is a product and/or service that would
displace or compete with any product or service of the Company that Employee was
involved in or was provided Confidential Information about during the Look Back
Period (which is presumed to be all products and services of the Company during
the Look Back Period due to the nature of Employee’s position unless employee
can show otherwise by clear and convincing evidence).  This includes, without
limitation, products and services under development by the Company during the
Look Back Period.  Some examples of conflicting produces or services would be
the manufacturing, distribution and/or sale of the food or related nonfood
products (including, without limitation, paper products, such as disposable
napkins, plates and cups, tableware, such as china and silverware, restaurant
and kitchen equipment and supplies, medical and surgical supplies, cleaning
supplies, and personal care guest amenities, housekeeping supplies, room
accessories and hotel and motel textiles) distributed by the Company and/or its
operating companies during the Look Back Period to restaurants, healthcare and
educational facilities, lodging establishments or other similar customers of the
Company.    

 

(c)“Competitor” means any person or entity, or division or subsidiary of an
entity, that engages in the same line of business as the Company (a line of
business that involves providing a Conflicting Product or Service or service to
customers or prospective customers of the Company). 

 

(d)“Restricted Territory” means the geographic area where Employee has regularly
engaged in business activities for the Company in person, by phone, or through
correspondence during the Look Back Period

 

3.2Restriction on Interfering with Employee Relationships.  Employee agrees that
for a period of one year following the end of Employee's employment with
Company, Employee will not knowingly: solicit, induce or encourage an employee
of the Company to leave the Company (regardless of who first initiates the
communication); help identify or evaluate Company employees for recruitment away
from the Company; or, help any person or entity hire an employee away from
Company. 

 





3

 

--------------------------------------------------------------------------------

 

 

3.3.  Restriction on Interfering with Customer Relationships.  Employee agrees
that for a period of one year following the end of Employee's employment with
Company, Employee will not, in person or through others, solicit or communicate
(regardless of who initiates the communication) with a Covered Customer to
induce or encourage the Covered Customer to: stop or reduce doing business with
Company; or, to buy or refer persons to a Conflicting Product or Service.  The
parties agree this restriction is inherently reasonable in its geography because
it is limited to the places or locations where the Covered Customer is doing
business at the time.

 

3.4.Restriction on Unfair Competition.  Employee agrees that for a period of one
year following the end of Employee's employment with Company, Employee will not:
 accept a job that involves, participate in, provide, supervise, or manage (as
an employee, consultant, contractor, officer, owner, director, or otherwise) any
activities or services for a Competitor that are the same as, or similar in
function or purpose to, those Employee performed or participated in during the
Look Back Period on behalf of the Company.  This restriction is limited to
assisting in the business activities of a Competitor within the Restricted
Territory.    This Paragraph is not intended to prohibit: (i) activities on
behalf of an independently operated subsidiary, division, or unit of a
diversified corporation or similar business that has common ownership with a
Competitor so long as the business of the independently operated business unit
does not involve a Conflicting Product or Service; or, (ii) a passive and
non-controlling ownership interest in a Competitor through ownership of less
than 2% of the stock in a publicly traded company.  

 

3.5.Survival of Restrictions.  Before accepting new employment, Employee will
advise the prospective future employer of the restrictions in this
Agreement.  Employee agrees that the Company may also advise a future employer
or prospective employer of this Agreement and the Company’s position on the
potential application of this Agreement to Employee.  Agreement’s
post-employment obligations will survive the termination of Employee's
employment with Company, regardless of the cause of the termination.  If
Employee violates one of the post-employment restrictions in this Agreement on
which there is a specific time limitation, the time period for that restriction
will be extended by one day for each day Employee violates it, up to a maximum
extension of time that equals the originally proscribed period of time, so as to
give Company the full benefit of the bargained-for length of forbearance and no
more. If a court finds any of the Agreement’s restrictions unenforceable as
written, it is the intention of the parties that the Court revise or reduce the
restriction (for the jurisdiction covered by that court only) so as to make it
enforceable to protect Company’s interests to the maximum extent legally allowed
within that jurisdiction.  If Employee becomes employed with or provides
services or assistance to a parent or affiliate entity of the Company without
signing a new agreement, the parent or affiliate will be considered a third
party beneficiary of the this Agreement and shall entitled to the same
protections and enforcement rights as the Company under this Agreement.

 

Section 4.  Special Remedies.  If Employee breaches or threatens to breach any
of the restrictions or related obligations in this Agreement, the Company may
recover: (i)



4

 

--------------------------------------------------------------------------------

 

 

an order of specific performance or declaratory relief; (ii) injunctive relief
by temporary restraining order, temporary injunction, and/or permanent
injunction; (iii) damages; (iv) attorney's fees and costs incurred in obtaining
relief; and (v) any other legal or equitable relief or remedy allowed by
law.  The parties agree that One Thousand Dollars ($1,000.00) shall be a
reasonable amount of the bond to be posted if an injunction is sought by Company
to enforce this Agreement and a bond is required.

 

SECTION 5.  Severability, Waiver, Modification, Assignment, Governing Law,
Voluntariness.  It is the intention of the parties that if any provision of the
Agreement is determined by a court of competent jurisdiction to be void, illegal
or unenforceable, in whole or in part, all other provisions will remain in full
force and effect, as if the void, illegal, or unenforceable provision is not
part of the Agreement.  If either party waives his, her, or its right to pursue
a claim for the other’s breach of any provision of the Agreement, the waiver
will not extinguish that party’s right to pursue a claim for a subsequent
breach.  Except where otherwise expressly indicated, the Agreement contains the
parties’ entire agreement concerning the matters covered in it.  The Agreement
may not be waived, modified, altered or amended except by written agreement of
all parties or by court order. The Agreement will automatically inure to the
benefit of Company’s successors, assigns, and merged entities, as well as the
Company’s affiliates, subsidiaries, and parent(s); and, this Agreement may be
enforced by any one or more of the foregoing, without need of any further
authorization or agreement from Employee.  Subject to the arbitration
obligations provided for below, Employee consents to and agrees to the personal
jurisdiction of the Courts located in Texas over him or her, and waives his or
her right to objection to the contrary.  The laws of the State of Texas will
govern the Agreement, the construction of its terms, and the interpretation of
the rights and duties of the parties, regardless of any conflicts of law
principles of any state that may be to the contrary.  Subject to the arbitration
obligations provided for below, the exclusive forum and venue for any legal
action arising from this Agreement that can be pursued in a court of law will be
a court of competent jurisdiction in Houston, Texas, and Employee consents to
the personal jurisdiction of such a court over him or her; provided, however,
that if despite Employee’s express consent herein it is found that no court in
Houston, Texas has personal jurisdiction over Employee, venue will be proper in
the state where Employee last regularly worked for the Company.  Employee agrees
to the restrictions contained herein voluntarily and not as a result of
coercion, duress, or undue influence.  Employee has read and fully understands
this Agreement and has had an opportunity to consult with an attorney before
executing this agreement.

 

SECTION 6.  Arbitration and Jury Trial Waiver.  The parties agree to arbitrate
any and all claims arising from this Agreement or the enforcement of it in
accordance with the commercial dispute resolution rules of the American
Arbitration Association (AAA); provided, however, that either party may pursue
temporary injunctive relief to secure specific performance of any restriction
provided for in this Agreement until such time as any issues of final relief can
be decided through an arbitration, and provided that the parties agree to pursue
relief in an individual capacity only and not as part of a class or



5

 

--------------------------------------------------------------------------------

 

 

collective action in any form.  The parties hereby waive their right to jury
trial on any legal dispute arising from or relating to this Agreement.  

 

Section 7.    Resolution for Incumbent Employee.  Employee has received
Confidential Information, specialized training and/or business goodwill with
customers through paid employment with the Company with the understanding that
this was for the benefit of the Company.  Due to the position of trust and
confidence held by Employee some post-employment activities would by their
nature deprive the Company of the benefit of its Confidential Information and
other investments in Employee and cause irreparable harm which justifies
post-employment restrictions.  However, the nature and scope of the
post-employment restrictions that are reasonable and necessary to balance the
parties interests is an unresolved matter between the parties.  Accordingly, an
important purpose of this Agreement is to fully settle and resolve such
uncertainties and provide a set of predictable boundaries upon which the parties
may rely to avoid future disputes.  Thus, this Agreement will be enforced
subject to public policies favoring settlement or resolution agreements. 

 

SECTION 8.    Miscellaneous.  Nothing in this Agreement will be construed to
create a contract of employment for a definite period of time or to prohibit
either party from having the freedom to end the employment relationship at-will,
with or without cause. The parties hereto have expressly requested that this
Agreement, all documents incorporated therein by reference, any notices or other
documents to be given under such Agreement, and other documents related thereto
be drawn up in the English language.  Les parties aux présentes ont expressément
exigé que la présente convention et tous les documents qui y sont incorporés par
renvoi, ainsi que tout avis donné en vertu de ladite convention ou tout autre
document qui s’y rapporte, soient rédigés en anglais.

 

 

 

 

 

 

 

 

 



6

 

--------------------------------------------------------------------------------